DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 8/07/2022. As per the preliminary amendment, claims 1 and 10 have been amended, claim 11 has been added, and no claims have been cancelled. Thus, claims 1-11 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 of the abstract contains the language “The invention discloses” which is an implied phrase and should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 line 5 recites the language “the first and second chamber being not connected to each other.” However, in light of the specification and drawings, it appears that the first and second chamber are, broadly, connected to one another. It appears the applicant intends for the phrase “not connected” to mean that the chambers are separate flow paths from one another with no overlap. However, the term “connected” is broad, and as they are both part of the same multi-tube adapter system, they are broadly considered as “connected.”
Claim 2 line 2 recites the language “the open-close component being selectively to the.” The language is not entirely clear, and is being understood to mean that the open-close component is selectively connected to at least one of the connection port and opening. 
Appropriate correction is required.
Claim Interpretation
It is noted that claims 1-5, 7-9, and 11 all use the term “including” as a transitional phrase. In accordance with MPEP 2111.03(I), the term “including” will be understood to be synonymous with the transitional phrase “comprising” such that it is inclusive or open-ended. Thus, for the purposes of examination, the transitional phrase “including” will be treated as inclusive and open-ended, akin to the term “comprising.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 lines 2-3 recite the language “the multi-tube adapter being inserted through the nasal cavity, throat, and esophagus into the stomach” which appears to require a human, which is not patent-eligible subject matter. Examiner suggests changing to read --adapted to be inserted.-- Further, line 8 recites the language “adjacent to the throat” and “adjacent to the stomach” which likewise appear to require a human, and is suggested to be written as --configured to be placed adjacent to.--
Claim 11 lines 2-3 recite the language “single tube body inserted through the nasal cavity, throat, and esophagus into the stomach” which appears to require a human, which is not patent-eligible subject matter. Examiner suggests changing to read --adapted to be inserted.-- Further, lines 5-6 recites the language “adjacent to the throat” and “adjacent to the stomach” which likewise appear to require a human, and is suggested to be written as --configured to be placed adjacent to.--
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Totz (US Pat. 8,863,746) in view of Pastron (US Pub. 2011/0060192).
Regarding claim 1, Totz discloses a multi-tube adapter connected to a plurality of outer tubes for application to human digestive system and respiratory system (attachable catheter device 900 in Fig. 14), the multi-tube adapter being inserted through the nasal cavity, throat and esophagus into the stomach (the tubular structure of attachable catheter device 900 is sized and shaped to be inserted into the respiratory tract of the user (see Fig. 4), and it would be a matter of design choice for one of ordinary skill in the art to size the catheter device to be inserted through the nose rather than the mouth, as placing tubes through the nose is a well-known alternative to oral introduction of tubes. Further, the insertion into the nose is an intended use of the device, and it need only be capable of being inserted into the nose), and including: a housing (the walls of catheter conduit 912 and lumen 101 in Fig. 14 which together with C-shaped clip 908 form a housing) forming an accommodating space (the interior space of both catheter conduit 912 and lumen 101 in Fig. 14) having a first chamber (interior space of lumen 101 in Fig. 14) and a second chamber (interior space of catheter conduit 912 in Fig. 14), the first chamber and the second chamber being not connected to each other (see Fig. 14 where the internal spaces of lumen 101 and catheter 912 are not fluidly connected to one another), wherein the first chamber has a first connection port (proximal opening 111 in Fig. 14) and the second chamber has a second connection port (opening at proximal end 902 of catheter 912 in Fig. 14), and the first chamber and the second chamber have an extension (see Fig. 14 where the extension is the length of lumen 101 and catheter 912 that extend towards the distal end, with catheter 912 also having an enteral tube 280 that extends from it) having a first opening adjacent to the throat (see suction opening 109 in Fig. 14, at the distal end of lumen 101, and in the throat as seen in Fig. 4. Further, it is noted that the term “adjacent” is broad such that elements need only be in the vicinity to be “adjacent” and need not be physically touching) and a second opening adjacent to the stomach (see the distal end of catheter enteral tube 280 in Fig. 14, which extends down to the stomach as seen in Fig. 4, and has openings as its distal end), the first opening being connected to the first chamber (see Fig. 14 where the opening 109 connects to the chamber of lumen 101) and the second chamber being connected to the second opening (see Fig. 14 where the distal end of enteral tube 280 has holes, and the length of enteral tube 280 extends through the interior of catheter 912, and thus connects to it); wherein the first connection port is connected to the first chamber and the first opening (see lumen 101 in Fig. 14, where the proximal and distal ends of the lumen are the first port and opening respectively, and the chamber connects them), enabling the first connection port to further establish a first supply path with the respiratory system through the first chamber and the first opening (see Fig. 4 where lumen 101 forms a flow path to the respiratory system of the user), and the second connection port is connected to the second chamber and the second opening (see catheter 912 and enteral tube 280 in Fig. 14, where the proximal end of the catheter is the second port and the distal end of the enteral tube is the second opening, and the chamber connects them), enabling the second connection port to further establish a second supply path with the digestive system through the second chamber and the second opening (see Fig. 4 where enteral tube 280 goes through catheter 912 to create a path to the digestive system of the user).
Totz lacks a detailed description of the multi-tube adapter being inserted through the nasal cavity.
However, Pastron teaches a similar device for inserting a tube into a patient, where the tube can be shaped and sized for insertion into the nasal cavity of the patient towards the throat (see tracheal catheter 126 in Fig. 3 and nasogastric tube 128 in Fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size, shape, and insertion method of the tubular structures of Totz to be inserted through the nasal cavity as taught by Pastron as it would be a simple matter of design choice for one of ordinary skill in the art to size and shape the tubes for insertion into the nose rather than the mouth, to achieve the same effect of accessing the respiratory and digestive systems of the patient. 
Regarding claim 4, the modified Totz device has a fastener disposed at the housing for fixing the housing onto a human body or fixing outer tubes thereon (Totz; see locking strap mechanism 800 with strap 802 in Fig. 24, which holds the system in place, both keeping the system stable in relation to the patient, and holding the system in place for outer tubes (i.e. a tube that attaches to proximal opening 111)).
Regarding claim 5, the modified Totz device has an indicator disposed at an opening of at least one of the first connection port and the second connection port for indicating the first supply path and the second supply path (Totz; the “indication” can be done by visually seeing the difference features of the device, and thus a connector device 106 in Fig. 14 for example can be considered an “indicator” as it indicates visually the entrance to lumen 101 as opposed to catheter 912).
Regarding claim 6, the modified Totz device has at least of the first connection port and the second connection port has a foolproof mechanism (Totz; see [0025] of Applicant’s specification where the foolproof mechanism can be effectively any difference between the first and second port used to differentiate them. Thus, connector device 106 in Fig. 14 acts as foolproof mechanism by differentiating the entrance to lumen 101 from catheter 912).
Regarding claim 10, the modified Totz device has wherein the location of the second opening of the extension is located on an end portion of the extension (Totz; see Fig. 14 where the second opening is the holes are the distal end of enteral tube 280, which is the extension), and the first opening of the extension is located on another end portion of the extension (Totz; see Fig. 14 where the end of lumen 101 at 109 is the opening at an end portion of the extension).
Regarding claim 11, the modified Totz device as modified in claim 1, has an inner tube (Totz; see lumen 101 and catheter 912 with enteral tube 280 in Fig. 14, which can be formed as a single multi-lumen tube as seen in Figs. 6a-6b and 3b) connected to a multi-tube adapter (Totz; see Fig. 14 C-shaped clips 906 and 908), the inner tube being formed as a single tube body inserted through the nasal cavity, throat and esophagus into the stomach (Totz; see lumen 101 and catheter 912 with enteral tube 280 in Fig. 14, which can be formed as a single tube as seen in Figs. 3b and 6a-6b; and modified in light of Pastron to be inserted through the nose) and including: a first chamber and a second chamber separately located inside the inner tube (Totz; the interior of lumen 101 and the interior of catheter 912 in Fig. 14), the first chamber having a first opening adjacent to throat (Totz; see 109 in Fig. 14, and likewise in Fig. 4), the second chamber having a second opening in the end portion of the single tube body adjacent to stomach (Totz; see the distal end of enteral tube 280 in Figs. 4 and 14).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Totz in view of Pastron as applied to claim 1 above, and further in view of Elmont et al. (US Pat. 11,291,611).
Regarding claim 2, the modified Totz device has a first chamber, first connection port and first opening, the first connection port being connected to the first chamber and the first opening, and the first connection port has the first supply path with the respiratory system through the first chamber and the first opening.
The modified Totz device lacks a detailed description of an open-close component disposed at the first chamber, the open-close component being selectively to the first connection port and the first opening, the first connection port being connected to the first chamber and the first opening in accordance with the open-close component, enabling the first connection port to further establish the first supply path with the respiratory system through the first chamber and the first opening.
However, Elmont teaches a similar tube assembly to be inserted into the nose and to the stomach of a patient (see multi-lumen catheter 110 in Fig. 1), where an open-close component is placed on a connection port to connect with the tube and enable access to a supply path along the length of the tube (see cap 246 in Fig. 2 which can be placed on either openings 244/ 254 in order to open or close access to the tube).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection ports of the modified Totz device to include caps which can cover the ports as taught by Elmont, as it would provide selective control over which of the tubes is being used at a given time, as well as keeping the interior lumens free from contaminants when not in use.
Regarding claim 3, the modified Totz device as modified in claim 2, has a closing component coupled to at least one of the first connection port and the second connection port for selectively closing the first supply path and the second supply path (Elmont; see caps 246 in Fig. 2 which can be placed on either tube, and in the modified Totz device are placed over the first and second connections ports at the proximal end of lumen 101 and catheter 912 in Fig. 14).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Totz in view of Pastron as applied to claim 1 above, and further in view of Wodicka et al. (US Pat. 6,705,319).
Regarding claim 7, the modified Totz device has the accommodating space, the first connection port, the second connection port, the first chamber, the second chamber, the first opening, the second opening, the first supply path, and the second supply path.
The modified Totz device lacks a detailed description of a sensor module disposed at the accommodating space for detecting the statuses of at least one of the first connection port, the second connection port, the first chamber, the second chamber, the first opening, the second opening, the first supply path, the second supply path, wherein the statuses include at least one of the physical quantities such as gas flow, liquid flow, oxygen concentration, carbon dioxide concentration, PH value, light source, sound source, temperature, humidity, wind power and height.
However, Wodicka teaches a similar device for placing a tube in the respiratory tract of a patient (tube 10 in Figs. 9 and 11), where a sensor module is placed in the supply path (microphones 76 and 78 in Figs. 9 and 11), and detects a status derived from a sound source (speaker 74 in Figs. 9 and 11, which sends an acoustic pulse down the supply path of the tube, to be reflected back to the microphones in order to locate the position of the tube). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply path of the modified Totz device to have a microphone and speaker assembly as taught by Wodicka, as it would provide means for properly locating and placing the tubes in the patient.
Regarding claim 8, the modified Totz device as modified in claim 7, has an output module disposed at the housing (Wodicka; see speaker 74 in Figs. 9 and 11, located in either ventilator 72 or connector 16, and thus within an equivalent housing of the modified Totz device), the output module being capable of making sounds (Wodicka; via speaker 74 in Figs. 9 and 11).
Regarding claim 9, the modified Totz device as modified in claim 8, has an input module disposed at the housing (Wodicka; see microphones 76 and 78 in Figs. 9 and 11, located in either ventilator 72 or connector 16, and thus within an equivalent housing of the modified Totz device), the input module capturing sound (Wodicka; microphones 76 and 78 capture sound).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blikken (US Pat. 5,191,892), Leiboff (US Pat. 11,006,957), and O’Hara et al. (US Pat. 6,464,686) are cited to show similar structures of medical tubes inserted through the respiratory tract of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785